                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


 MARTIN HUGHES,                                    )
                                                   )
         Plaintiff,                                )         NO. 3:19-cv-00924
                                                   )
v.                                                 )         JUDGE CAMPBELL
                                                   )         MAGISTRATE JUDGE
 CORE CIVIC, INC., et al.,                         )         FRENSLEY
                                                   )
        Defendants.                                )


                                              ORDER

        Pending before the Court is a Report and Recommendation from the Magistrate Judge

(Doc. No. 157) recommending the Court deny Plaintiff’s Motion to Renew Injunctive Relief

(Doc. No. 95). Plaintiff filed objections to the Report and Recommendation (Doc. No. 166, 167),

and copies of certain medical files and requests for medical care that Plaintiff has entitled

“Affidavits in Support of Doc. No. 157.” (Doc. No. 168).

        After a de novo review, and for the reasons stated herein, Plaintiff’s objections to the Report

and Recommendation are OVERRULED and the Report and Recommendation is APPROVED

AND ADOPTED. Accordingly, Plaintiff’s Motion to Renew Injunctive Relief (Doc. No. 95) is

DENIED.

                                I.      STANDARD OF REVIEW

        Under 28 U.S.C. § 636(b)(1) and Local Rule 72.03(b)(3), a district court reviews de novo

any portion of a report and recommendation to which a specific objection is made. United States

v. Curtis, 237 F.3d 598, 603 (6th Cir. 2001). General or conclusory objections are insufficient. See

Zimmerman v. Cason, 354 F. App’x 228, 230 (6th Cir. 2009). Thus, “only those specific objections




     Case 3:19-cv-00924 Document 175 Filed 06/11/21 Page 1 of 8 PageID #: 1664
to the magistrate’s report made to the district court will be preserved for appellate review.” Id.

(quoting Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370, 1373 (6th Cir. 1987)). In conducting

the review, the court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

       Federal Rule of Civil Procedure 65 governs the Court’s authority to grant a preliminary

injunction. “A preliminary injunction is an extraordinary remedy which should be granted only if

the movant carries his or her burden of proving that the circumstances clearly demand it.”

Overstreet v. Lexington-Fayette Urban Cty. Gov’t, 305 F.3d 566, 573 (6th Cir. 2002); see also,

Leary v. Daeschner, 228 F.3d 729, 739 (6th Cir. 2000) (“the proof required for the plaintiff to

obtain a preliminary injunction is much more stringent than the proof required to survive a

summary judgment motion”).

       “In determining whether to issue a preliminary injunction, the Court must examine four

factors: (1) whether the movant has shown a strong likelihood of success on the merits; (2) whether

the movant will suffer irreparable harm if the injunction is not issued; (3) whether issuance of the

injunction would cause substantial harm to others; (4) whether the public interest would be served

by issuing the injunction.” Overstreet 305 F.3d at 566 (citing Leary, 228 F.3d at 736). These four

factors are “factors to be balanced, not prerequisites that must be met.” Michael v. Futhey, No. 08-

3832, 2009 WL 4981688, at * 17 (6th Cir. Dec. 17, 2009) (quoting Six Clinics Holding Corp., II

v. Cafcomp Sys., 119 F.3d 393, 400 (6th Cir. 1997)). Nevertheless, the factors do not carry equal

weight. The third factor, irreparable harm, “is a sine qua non for issuance of an injunction.” Patio

Enclosures, Inc. v. Herbst, 39 Fed. App’x 964, 967 (6th Cir. 2002). Furthermore, a finding that

there is no likelihood of success on the merits is “usually fatal.” Gonzalez v. Nat’l Bd. of Med.

Examiners, 225 F.3d 620, 625 (6th Cir. 2000).



                                                 2
   Case 3:19-cv-00924 Document 175 Filed 06/11/21 Page 2 of 8 PageID #: 1665
                                         II.      BACKGROUND

        Plaintiff, an inmate at Trousdale Turner Correction Center (“Trousdale”), brings claims

bringing claims under 42 U.S.C. § 1983 alleging violation of his rights under the Eighth

Amendment based on Defendants alleged failure to protect him from threats of harm by other

inmates. (See Doc. Nos. 1, 38). Plaintiff’s Motion to Renew Injunctive Relief requests the Court

order Defendants to transfer him to a different facility. (Doc. No. 78, 95). The Court has previously

denied several requests for the same relief. (Doc. Nos. 5, 15, 48, 105). Plaintiff’s most recent

request for injunctive relief states that “evidence exists, old and new, that will prove [his] life is in

very serious danger from not only gang members here at Trousdale, but also from certain staff

members too” and that “issues new and some filed under seal will soon be exposed.” (Doc. No.

95). Plaintiff again seeks transfer “to safety somewhere in T.D.O.C.” (Doc. No. 78; see also, Doc.

No. 95). Plaintiff states that his requests to be placed in protective custody have repeatedly been

denied and that he was attacked by gang members in his cell on June 24, 2020, and continues to

face harassment from other inmates. (Doc. No. 78). Plaintiff also claims that he is receiving “zero

medical care at all.” (Id.) 1.

        Defendants filed a response in opposition to Plaintiff’s Motion to Renew Injunctive Relief

arguing that Plaintiff failed to carry his burden to demonstrate a strong likelihood of success on

the merits of his remaining claims, that he will suffer irreparable injury absent injunctive relief, or




1
          In the same filings that request injunctive relief, Plaintiff refers numerous times to his requests for
discovery. For example: “I again ask this court for discovery compliance with defense counsel” (Doc. No.
78); “Defense Counsel denies unjustly providing this court the necessary evidence to support my claims”
(Doc. No. 95). Discovery issues are not an appropriate subject of injunctive relief. For purposes of this
review, the Court considers only Plaintiffs request for injunctive relief to be transferred to a different
facility. To the extent there are unresolved discovery issues, Plaintiff shall raise those issues before the
Magistrate Judge in an appropriate manner.


                                                       3
    Case 3:19-cv-00924 Document 175 Filed 06/11/21 Page 3 of 8 PageID #: 1666
that granting his motion is in the public interest. (Doc. No. 117). Defendants further argue that the

Court is without authority to order Plaintiff’s transfer to a different correctional facility. (Id.).

        In support of their opposition to Plaintiff’s requested relief, Defendants submitted

declarations by Russell Washburn (Doc. No. 125 (signed version)) and Vincent Vantell, assistant

warden at the Trousdale facility (Doc. No. 118). 2 Vincent Vantell states that Trousdale maintains

policies and procedures designed to protect inmates from credible threats by other inmates and that

those policies require an immediate inquiry to determine whether the threats are substantiated and

whether protection is needed. (Doc. No. 118, ¶ 9). Vantell states that the policies require employees

to fully and immediate document information received regarding threats to inmates and that

Plaintiff’s file contained no record of any threats related to the alleged assault on June 24, 2020.

(Id., ¶¶ 11, 12). Copies of three relevant written policies are attached as exhibits to Vantell’s

Declaration. (Id., Ex. A (Inmate/Resident Rights); Ex. B. (Use of Force & Restraints); Ex. C.

(Protective Services)). Russell Washburn states that was no longer employed at the Trousdale

facility on June 24, 2020, and had no involvement with the alleged assault on that date. (Doc.

No. 25, ¶ 3).

                               III.     The Report and Recommendation

        The Magistrate Judge found that Plaintiff “failed to meet the high burden for obtaining

injunctive relief,” noting that Plaintiff did not present any evidence other than his own statements

in support of his claim that remaining at Trousdale would subject him to imminent danger.

Examining Plaintiff’s likelihood of success on the merits of his underlying claims, the Magistrate

noted that Plaintiff did not submit any evidence related to alleged assault on June 24, 2020, or in

support of his claims that Defendants were deliberately indifferent to protecting him from the



2
        Plaintiff filed responses to the Declarations. (Doc. Nos. 126, 127).

                                                     4
    Case 3:19-cv-00924 Document 175 Filed 06/11/21 Page 4 of 8 PageID #: 1667
alleged assault. (Doc. No. 157 at 4). In addition, the Magistrate Judge noted that Defendant

Washburn, who Plaintiff sued in his individual capacity, was no longer employed at Trousdale on

June 24, 2020, and therefore unlikely to have been responsible for failing to protect Plaintiff from

assault on that date. (Id.).

                                     IV.     Plaintiff’s Objections 3

        Plaintiff objects to the Report and Recommendation on grounds that he facing “very serious

danger,” that the prison has “unspoken policies” that have created a “dangerous condition of

confinement issue.” (Doc. No. 166 at 1). Plaintiff objects to the finding that he has failed to present

evidence to support his underlying claims, arguing that it is unfair to penalize him for not

producing evidence of his claims when Defendants lost the film footage of the June 24, 2020

assault and have otherwise failed to provide requested discovery materials. (Id. at 2; Doc. No. 167

at 1). He also contends that he did present evidence in support of his claims, that was not considered

by the Magistrate Judge. He points to a letter he wrote to the warden requesting an investigation

of the alleged June 24, 2020 assault. (See Doc. No. 167 at 2 (referring to a document filed by

Defendants with regard to a discovery dispute (Doc. No. 120-1)). He also contends his teeth being

knocked out during the assault constitutes irreparable harm and delays to medical and dental care

constitute deliberate indifference. (Doc. No. 167 at 3).

        In addition to the objections to the Magistrate Judge’s conclusions, Plaintiff attempts to

supplement the record with copies of certain medical files and requests for medical care (Doc. No.

168) and a signed Declaration from Thomas Jefferson Church, a fellow inmate who claims to have

been one of the gang members who assaulted Plaintiff. (Doc. No. 166 at 3). Plaintiff also



3
        Plaintiff raises a number of issues related to purported discovery disputes between the parties which
are not relevant to the Court’s review of the Report and Recommendation on Plaintiff’s motion for
injunctive relief.

                                                     5
    Case 3:19-cv-00924 Document 175 Filed 06/11/21 Page 5 of 8 PageID #: 1668
challenges the truthfulness of the statements made by Mr. Vantell regarding jail policies and

procedures on protective custody and states that he wants to depose Mr. Vantell and other

unspecified witnesses “on this issue.” (Doc. No. 167 at 1). None of this evidence or argument was

presented to the Magistrate Judge for consideration.

        Plaintiff’s objections are overruled. First, the Court will not consider objections to a Report

and Recommendations that were not first raised before the magistrate judge. Swain v. Comm’r of

Soc. Sec., 379 F. App’x 512, 517-18 (6th Cir. 2010) (citing Ward v. United States, 208 F. 3d 216

(table) (6th Cir. 2000) (“[A] claim raised for the first time in objections to a magistrate judge’s

report is deemed waived.”). The newly presented evidence was not before the Magistrate Judge

and cannot serve as grounds for objection to his recommendations.

        However, even if the Court were to consider Plaintiff’s new arguments and evidence, he

has not met the substantial burden required to show entitlement to injunctive relief. None of the

evidence presented shows a likelihood of irreparable harm, which, as noted above is “a sine qua

non for issuance of an injunction.” See Patio Enclosures, 39 Fed. App’x at 967. Although Plaintiff

claims he was assaulted in June 2020, there is no clear indication that he faces ongoing threats to

his safety. Accordingly, this factor weighs against the issuance of an injunction.

        The Court also finds that Plaintiff has failed to show a likelihood on of success on the

merits on his underlying claim. A claim for violation of the Eighth Amendment based on a theory

of failure to protect requires a plaintiff to establish a prison official’s “‘deliberate indifference’ to

a substantial risk of serious harm.” Farmer v. Brennan, 511 U.S. 825, 828 (1994). The deliberate

indifference framework includes both an objective and subjective prong. Id. at 834. Under the

objective prong, the plaintiff must show that he was “incarcerated under conditions posing a

substantial risk of serious harm.” Reedy v. West, 988 F.3d 907, 912 (6th Cir. 2021). The subjective



                                                   6
   Case 3:19-cv-00924 Document 175 Filed 06/11/21 Page 6 of 8 PageID #: 1669
prong requires a plaintiff to show the official was “subjectively aware of the risk” and “fail[ed] to

take reasonable measures to abate it.” Id. Additionally, to find a municipality liable for a

constitutional violation under Section 1983, a plaintiff must show both a violation of a

constitutional right and that the “moving force” behind the alleged violation was a municipal

policy or custom. Thomas v. City of Chattanooga, 398 F.3d 426, 429 (6th Cir. 2005) (citing Monell

v, Dep’t of Soc. Servs. of N.Y., 436 U.S. 658, 694 (1978)).

       As an initial matter, evidence of an assault in June 2020 and select requests for medical

care during 2017 and 2020 are insufficient to establish that that Defendants acted with deliberate

indifference to Plaintiff’s safety. Nor has Plaintiff provided evidence that that an official policy or

custom was the cause of the alleged constitutional violation. were deliberately indifferent to his

safety or that they action pursuant to a policy practice or custom were the cause of harm to Plaintiff.

While Plaintiff may ultimately be able to prove his claims, at this juncture, he has not submitted

evidence sufficient to show likelihood of success on the merits.

       Finally, public policy reasons weigh against granting the injunctive relief requested. It is

generally in the public interest for courts to refrain from becoming involved in day-to-day prison

operations. Downer v. Bolton, No. 3:17-CV-P341-CRS, 2017 WL 4782682, at * 2 (W.D. Ky. Oct.

23, 2017) (denying motion for injunctive relief seeking transfer to another prison); Lang v.

Thompson, No. 5:10-cv-379-HRW, 2010 WL 4962933 at * 7 (E.D. Ky. Nov. 30, 2010) (finding

judicial interference in prison operations is necessarily disruptive and would harm the public

interest); Clay v. Isard, No. 2:09-cv-209, 2010 WL 565121, at * 2 (W.D. Mich. Feb. 10, 2010)

(denying injunctive relief noting that “in the context of a motion impacting matters of prison

administration, the interests of identifiable third parties and the public at large weigh against the

granting of an injunction”).



                                                  7
   Case 3:19-cv-00924 Document 175 Filed 06/11/21 Page 7 of 8 PageID #: 1670
       For the reasons stated above, the Court agrees with the Magistrate Judge that all of the

relevant factors counsel against granting Plaintiff’s requested injunctive relief. Accordingly, the

Report and Recommendation (Doc. No. 157) is ADOPTED and APPROVED and Plaintiff’s

Motion to Renew Injunctive Relief (Doc. No. 95) is DENIED.

       It is so ORDERED.



                                                     ____________________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE




                                                8
  Case 3:19-cv-00924 Document 175 Filed 06/11/21 Page 8 of 8 PageID #: 1671
